DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/14/2020.  These drawings are acceptable. Prior drawing objections are withdrawn.
Response to Arguments
Applicant’s arguments concerning 112(f) interpretation are not persuasive. Applicant has argued that there was no intent to invoke 112(f) with the claim language however MPEP § 2181 clearly states that “Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution”. Applicant has also asserted that if the claim is interpreted under 112(f) that art must teach the same structures as the specification. This is not accurate, as stated in 35 U.S.C. 112(f) “such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” Therefore, examiner’s application of art with differing structure that performs the recited functions of the limitation are proper.
Applicant’s arguments, see page 13 paragraph 2, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a.    "one or more first locating features configured such that when the air mover assembly is fully inserted into the bay, the first locating features mechanically interact with respective second locating features of the air mover assembly in order to align the air mover assembly in a substantially fixed position relative to the air mover gantry" of claims 1, 8, and 15 which corresponds to detents on the gantry and corresponding holes on the air mover assembly in the 

b.    "one or more mechanical features is configured to be acted upon by a second spring force of one or more air mover springs integral to the air mover assembly such that, when the air mover assembly is fully seated with in the air mover gantry, the second spring force is applied to the air mover assembly in the direction of airflow through the air mover to bias the exhaust portion of the air mover toward the face of the air mover gantry opposite of the one or more air mover springs " of claims 4 and 11 which lacks a corresponding structure in the specification.
c.    "one or more mechanical features for mechanically interacting with a latch integral to the air mover assembly, such that when the air mover assembly is fully seated with in the air mover gantry and the latch is engaged, a retention force of the latch and the one or more mechanical features overcomes the second spring force to retain the air mover assembly in a fixed position relative to the air mover gantry" of claim 6, and 13 which corresponds to spring and/or compliance features in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “one or more mechanical features is configured to be acted upon by a second spring force of one or more air mover springs integral to the air mover assembly such that, when the air mover assembly is fully seated with in the air mover gantry, the second spring force is applied to the air mover assembly in the direction of airflow through the air mover to bias the exhaust portion of the air mover toward the face of the air mover gantry opposite of the one or more air mover springs” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear from the specification what mechanical features exist in the region of the air mover spring 224. The text of the specification never specifies anything beyond the spring contacting the air mover gantry and figure 2D similarly depicts the air mover spring contacting the wall of the gantry with no mechanical feature shown. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (US 6,244,953) in view of Sauer et al. (US 2016/0245307 A1) and Curtis (US 7,515,413).
Regarding claim 1, Dugan discloses an electronic device comprising a chassis (Dugan 60), and an air mover gantry (Dugan 20) with a bay (Dugan 24) for receiving an air mover assembly (Dugan 10) inserted in a direction perpendicular to the flow direction (see Dugan figure 5). The air mover gantry further comprises springs (Dugan 28) formed to apply a force to the air mover assembly (Dugan 10) to bias the exhaust portion of the air mover towards an exhaust opening (Dugan 37) of the air mover gantry (Dugan col 2 ln 36-42). Examiner notes that the air mover assembly has not been positively recited; the air mover assembly has only been recited as an intended use for an opening and components of the air mover gantry have been recited as capable of interacting with an air mover assembly.
Dugan is silent regarding locating features configured to interact with locating features of the air mover assembly to retain the air mover assembly, a spring applying a spring force opposite to the direction of insertion of the air mover assembly to maintain the air mover in an unseated position until the spring force is overcome by an opposite force to fully seat the air mover, and an electrical connector that is electrically and mechanically connected to a corresponding connector when the air mover assembly is fully inserted.
However, Sauer teaches an air blower mounting system comprising locating features in the form of detents (Sauer 120) that interact with holes (Sauer 190) on the air mover assembly to retain the air mover, and a spring (Sauer 130) configured to oppose insertion of the fan assembly (Sauer 190) until a force is applied to overcome the spring and fully seat the air mover assembly on the detents (Sauer [0012]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dugan’s air mover gantry by adding Sauer’s detents and spring to provide secure attachment of an air mover without requiring tools or customized parts. (Sauer [0009]). Examiner notes that when the teachings of Sauer are applied to Dugan it will result in a spring applying a force opposite the insertion direction and perpendicular to the airflow direction through the air mover.
Curtis further teaches an electrical connector (Curtis 62) that electrically and mechanically connects to a corresponding connector located at the edge (Curtis 110) of the electronic circuitry (Curtis 30) of the system to power the fan. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dugan’s electronic device to allow a user to replace an individual fan while the computer system is operating without the use of tools (Curtis col 3 ln 52-60).
Regarding claim 2, Dugan as modified by Sauer and Curtis  and applied to claim 1 teaches at least one of the locating features is a detent (Sauer 120) configured to interact with a locating hole (Sauer 190) on the air mover assembly.
Regarding claim 3, Dugan as modified by Sauer and Curtis and applied to claim 1 teaches the use of a leaf spring (Sauer 130) as one of the springs.
Regarding claim 4, Dugan as modified by Sauer and Curtis as applied to claim 1 is silent regarding the air mover gantry comprising mechanical features configured to be acted upon by a spring force of a spring on the air mover assembly to apply a force in the direction of airflow.
However, Curtis further teaches an air mover assembly (Curtis 72) comprising springs in the form of tabs (Curtis 82) for applying force to a wall of an air mover gantry (Curtis col 4 ln 61-67). Examiner notes that this force is applied in four directions perpendicular to the direction of insertion and therefore when applied to Dugan one will be oriented in the direction of airflow. Examiner further notes that Curtis uses the term “tabs” but has described the functionality of a spring and it is therefore being interpreted as a spring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Curtis’s spring tabs into Dugan’s air mover assembly and gantry in order to provide additional spring force for fixing the air mover in place within the air mover gantry.
Regarding claim 5
Regarding claim 6, Dugan as modified by Sauer and Curtis as applied to claim 5 are silent regarding the air mover comprising a latch assembly and the air mover gantry comprising a mechanical feature for interacting with the latch.
However, Curtis teaches an air mover assembly (Curtis 72) comprising a latch mechanism consisting of levers (Curtis 104), and an actuation section (Curtis 90), that interact with catches (Curtis 92) located on the inner wall of an air mover gantry. (Curtis col 5 ln 31-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dugan’s air mover gantry and air mover assembly to incorporate Curtis’s latch and catch assembly to provide fast and easy tool free securing of the fan assembly when it is inserted.
Regarding claim 7, Dugan as modified by Sauer and Curtis and applied to claim 6 teaches a spring force created by a second spring (Sauer 130) opposite the direction of insertion that will inherently cause the air mover assembly (Dugan 10) to move within the gantry (Dugan 20) opposite the direction of insertion when the latch is released.
Regarding claim 8, Dugan discloses an air mover gantry (Dugan 20) with a bay (Dugan 24) for receiving an air mover assembly (Dugan 10) inserted in a direction perpendicular to the flow direction (see Dugan figure 5). The air mover gantry comprises springs (Dugan 28) formed to apply a force to the air mover assembly (Dugan 10) to bias the exhaust portion of the air mover towards an exhaust opening (Dugan 37) of the air mover gantry (Dugan col 2 ln 36-42). Examiner notes that the claim has not positively recited the air mover assembly; the air mover has only been recited as an intended use for an opening and components of the gantry have been recited functionally as being capable of interacting with the air mover assembly.
Dugan is silent regarding locating features configured to interact with locating features of the air mover to retain the air mover assembly, a spring for applying a spring force opposite to the direction of insertion of the air mover assembly to maintain the air mover in an unseated position until the spring 
However, Sauer teaches an air blower mounting system comprising locating features in the form of detents (Sauer 120) that interact with holes (Sauer 190) on the air mover assembly to retain the air mover, and a spring (Sauer 130) configured to oppose insertion of the fan assembly (Sauer 190) until a force is applied to overcome the spring and fully seat the air mover assembly on the detents (Sauer [0012]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dugan’s air mover gantry by adding Sauer’s detents and spring to provide secure attachment of an air mover without requiring tools or customized parts. (Sauer [0009]). Examiner notes that when the teachings of Sauer are applied to Dugan it will result in a spring applying a force opposite the insertion direction and perpendicular to the airflow direction through the air mover.
Curtis further teaches an electrical connector (Curtis 62) that electrically and mechanically connects to a corresponding connector located at the edge (Curtis 110) of the electronic circuitry (Curtis 30) of the system to power the fan. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dugan’s electronic device to allow a user to replace an individual fan while the computer system is operating without the use of tools (Curtis col 3 ln 52-60).
Regarding claim 9, Dugan as modified by Sauer and Curtis and applied to claim 8 teaches at least one of the locating features is a detent (Sauer 120) configured to interact with a locating hole (Sauer 190) on the air mover assembly.
Regarding claim 10, Dugan as modified by Sauer and applied to claim 8 teaches use of a leaf spring (Sauer 130) as one of the springs.
Regarding claim 11
However, Curtis further teaches an air mover assembly (Curtis 72) comprising springs in the form of tabs (Curtis 82) for applying force to a wall of an air mover gantry (Curtis col 4 ln 61-67). Examiner notes that this force is applied in four directions perpendicular to the direction of insertion and therefore when applied to Dugan one will be oriented in the direction of airflow. Examiner further notes that Curtis uses the term “tabs” but has described the functionality of a spring and it is therefore being interpreted as a spring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Curtis’s spring tabs into Dugan’s air mover assembly and gantry in order to provide additional spring force for fixing the air mover in place within the air mover gantry.
Regarding claim 12, Dugan as modified by Sauer and Curtis and applied to claim 8 teaches a second spring (Sauer 130) having a spring force opposite the direction of insertion (Sauer [0012]).
Regarding claim 13, Dugan as modified by Sauer and Curtis as applied to claim 12 are silent regarding the air mover comprising a latch assembly and the air mover gantry comprising a mechanical feature for interacting with the latch.
However, Curtis teaches an air mover assembly (Curtis 72) comprising a latch mechanism consisting of levers (Curtis 104), and an actuation section (Curtis 90), that interact with catches (Curtis 92) located on the inner wall of an air mover gantry. (Curtis col 5 ln 31-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dugan’s air mover gantry and air mover assembly to incorporate Curtis’s latch and catch assembly to provide fast and easy tool free securing of the fan assembly when it is inserted.
Regarding claim 14.
Claim s 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (US 6,244,953) in view of Sauer et al. (US 2016/0245307 A1) and Rubenstein et al. (US 7,021,895) .
Regarding claim 15, Dugan discloses an air mover (Dugan 10) that is inserted into a bay (Dugan 24) defined by an air mover gantry (Dugan 20) in a direction that is perpendicular to the flow direction (see Dugan figure 5). The air mover gantry comprises springs (Dugan 28) formed to apply a force to the air mover assembly (Dugan 10) to bias the exhaust portion of the air mover towards an exhaust opening (Dugan 37) of the air mover gantry (Dugan col 2 ln 36-42). Examiner notes that the claim has not positively recited the air mover gantry, the gantry has only been recited as an intended use where the claimed air mover assembly must be able to interact with the air mover gantry as described.
Dugan is silent regarding locating features configured to interact with locating features of the gantry to align the air mover assembly when the air mover assembly is fully inserted, springs as part of an air mover gantry applying a force opposite the direction of insertion of the air mover assembly to maintain the air mover in an unseated position until the spring force is overcome by an opposite force to fully seat the air mover, and is silent regarding the air mover assembly comprising an air mover and a carrier.
However, Rubenstein teaches an air mover assembly (Rubenstein 104) that comprises an air mover (Rubenstein 202) mechanically coupled to a carrier (Rubenstein 204) that includes a latch (Rubenstein 304) for locking the air mover assembly into place when inserted and an electrical connector (Rubenstein 212) that can mate electrically and mechanically with a corresponding receptacle when inserted. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dugan’s system by utilizing Rubenstein’s carrier with a latch and electrical connector to allow easy and rapid insertion and removal of the fan without any tools.
However, Sauer teaches an air blower mounting system comprising locating features in the form of detents (Sauer 120) that interact with holes (Sauer 190) on the air mover assembly to retain the air mover, and a spring (Sauer 130) configured to oppose insertion of the fan assembly (Sauer 190) until a force is applied to overcome the spring and fully seat the air mover assembly on the detents (Sauer [0012]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dugan’s air mover gantry by adding Sauer’s detents and spring to provide secure attachment of an air mover without requiring tools or customized parts. (Sauer [0009]). Examiner notes that when the teachings of Sauer are applied to Dugan it will result in a spring applying a force opposite the insertion direction and perpendicular to the airflow direction through the air mover.
Regarding claim 16, Dugan as modified by Sauer and Rubenstein  and applied to claim 15 teaches at least one of the locating features is a detent (Sauer 120) configured to interact with a locating hole (Sauer 190) on the air mover assembly.
Regarding claim 18, Dugan as modified by Sauer and Rubenstein as applied to claim 15 teaches two springs (Sauer 130) having a spring force opposite the direction of insertion (Sauer [0012]).
Regarding claim 19, Dugan as modified by Sauer and Rubenstein as applied to claim 18 teaches a latch (Rubenstein 304) for securing the air mover assembly in place when it is fully inserted into the air mover gantry.
Regarding claim 20, Dugan, Sauer, and Rubenstein as applied to claim 19 teach a latch assembly (Rubenstein 304) and when the latch is released a spring (Sauer 130) will apply a force opposite the insertion direction causing the air mover assembly to move within the air mover gantry.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (US 6,244,953 , Sauer et al. (US 2016/0245307 A1) and Rubenstein et al. (US 7,021,895)  as applied to claim 15 above, and further in view of Curtis (US 7,515,413).
Regarding claim 17, Dugan as modified by Sauer and Rubenstein as applied to claim 15 is silent regarding the air mover comprising air mover springs that apply a force in the direction of airflow to bias the exhaust portion of the air mover towards the face of the air mover gantry opposite the spring.
However, Curtis further teaches an air mover assembly (Curtis 72) comprising springs in the form of tabs (Curtis 82) for applying force to a wall of an air mover gantry (Curtis col 4 ln 61-67). Examiner notes that this force is applied in four directions perpendicular to the direction of insertion and therefore when applied to Dugan one will be oriented in the direction of airflow. Examiner further notes that Curtis uses the term “tabs” but has described the functionality of a spring and it is therefore being interpreted as a spring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Curtis’s spring tabs into Dugan’s air mover assembly and gantry in order to provide additional spring force for fixing the air mover in place within the air mover gantry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762